DETAILED ACTION
 				REASONS FOR ALLOWANCE
1.	Claims 1-8 and 13-15 are allowed.
	The following is an examiner’s statement of reasons for allowance:  
2.	Independent claim 1 is allowable over the cited art for reasons discloses below:
The references cited are:
 	Wollowick et al. (Pub. No. US 20150238271) teaches intraoperative guidance via analysis including at least one of scaling, calculations, comparisons, and alignment for operative images taken during surgery by comparing them with preoperative ipsilateral images and/or contralateral images, taken before or during surgery, of comparable portions of a patient. At least one stationary base is selected in each image to serve as a reference during the image analysis. Broadly, some techniques according to the present invention, referred to by the present inventors as "Image Overlay", place one image over another image during analysis to generate a combined overlapped image, while certain other techniques according to the present invention, referred to by the present inventors as "Reverse Templating" or "Templating Technique", place a digital template first on a properly-scaled intra-operative image and then on a scaled pre-operative image during analysis [Para. 106]; Currently utilized image recognition provides automatic detection of selected items including: the spherical ball marker frequently utilized in preoperative digital templating; the acetabular cup in digital templates and in trial prosthetics; and the Cobb Angle line, also referred to as abduction angle; and drawing a line from symphysis pubis joint to across the obturator foremen [fig. 15 and related description].
	Eltorai et al. (Pub. No. US 20180325674) teaches a modeling processor generates, based on the scanned image and an inversion of the contralateral scan, a model of an implant corresponding to each of the adjacent skeletal structures, and combines the models of each of the adjacent skeletal structures into a unitary, homogeneous model adapted for 3D printing for generating a surgical implant configured for replacement of the adjacent skeletal structures. During fabrication, the modeling processor or fabrication system compares the scanned image to the contralateral scan and a healthy image depicting an uncompromised skeletal structure, and generates the models based on the scanned image and the healthy image. 
However, the prior arts in the record alone or in combination fail to teach, intra-operative surgical guidance system/method: wherein the one or more automated artificial intelligence models are trained on a plurality of radiographic images from a data layer to detect a plurality of anatomical structures or a plurality of hardware, wherein an at least one anatomical structure of the plurality of anatomical structures is selected from the group consisting of: a pelvic teardrop and a symphysis pubis joint; detecting  the plurality of anatomical structures in a radiographic image of a subject, wherein the plurality of anatomical structures are detected by the computing platform by the step of classifying the radiographic image with reference to a subject good side radiographic image; and constructing a graphical representation of data, wherein the graphical representation is a subject specific functional pelvis grid; the subject specific functional pelvis grid generated based upon the plurality of anatomical structures detected by the computing platform in the radiographic image. 
	Independent claims 13 is allowed for the same reasons as claim 1.
	Dependent claims 2-8 and 14-15 are allowed for being dependent on claims 1 and 13. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
				
	   				


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666